 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    BRANDON MORTON,                                      No. 2:16-cv-01762-TLN-DMC
12                        Plaintiff,
13            v.                                           ORDER OF NON-RELATED CASES
14    STU SHERMAN,
15                        Defendant.
16    ANTHONY MEDINA,                                      No. 2:17-cv-01837-MCE-EFB
17                        Plaintiff,
18            v.
19    C. PFEIFFER,
20                        Defendant.

21

22           The Court has received the Notice filed on November 14, 2018 that two cases are

23   “possibly related” pursuant to Local Rule 123. (ECF No. 18.) The Court has determined that the

24   cases have different plaintiffs, are at very different stages of the litigation, and that relation is not

25   “likely to effect a substantial savings of judicial effort.” The Court finds that the above-captioned

26   cases are not “related” within the meaning of Local Rule 123. The Court declines to relate the

27   above-captioned cases pursuant to Local Rule 123(c).

28   ///
                                                          1
 1         Accordingly, 2:17-cv-01837-MCE-EFB shall not be reassigned to the undersigned judge.

 2         IT IS SO ORDERED.

 3

 4   Dated: November 19, 2018

 5

 6
                                        Troy L. Nunley
 7                                      United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  2
